3993 Howard Hughes Parkway Suite 600 Las Vegas, Nevada89169 Our File Number:51571-00001 Exhibit 5.1 December 14, 2012 You On Demand Holdings, Inc. 27 Union Square, West Suite 502 New York, New York 10003 Re:You On Demand Holdings, Inc./Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as special Nevada counsel to You On Demand Holdings, Inc., a Nevada corporation (the “Company”), in connection with the registration with the Securities and Exchange Commission (the “Commission”) under a registration statement on Form S-3 (File No. 333-183689) (the “Registration Statement”) for the purpose of registering with the Commission under the Securities Act of 1933, as amended (the “Securities Act”), for sale by the Companyof 1,800,000shares (the “Shares”) of its common stock, par value $0.001 per share (the “Common Stock”). In connection with this opinion, we have examined originals or copies, certified or otherwise identified to our satisfaction, of: (i) the Registration Statement; (ii) the Preliminary Prospectus Supplement dated October 19, 2012, the Preliminary Prospectus Supplement dated November 14, 2012,the Preliminary Prospectus Supplement dated December 5, 2012, and the Prospectus Supplement dated December 14, 2012related to the registration of the Shares,(iii) the Articles of Incorporation of the Company filed with the Secretary of State of Nevada on October 19, 2004, and as amended by Certificates of Amendment filed on January 27, 2005, May 7, 2007, July 8, 2010, February 23, 2011, and February 9, 2012; (iv) the Amended and Restated Bylaws of the Company dated July 30, 2010; (v) a specimen certificate representing the Common Stock, as filed with the Registration Statement; (vi) the Underwriting Agreement dated December 14, 2012 between the Company and the underwriter representative named therein; and (vii) certain resolutions of the Board of Directors of the Company and of the Pricing Committee of the Board of Directors of the Company relating to the issuance of the Shares, the registration of the Shares under the Securities Act, and such other matters as relevant. We also have examined originals or copies, certified or otherwise identified to our satisfaction, of such records of the Company and such agreements, certificates of public officials, certificates of officers or other representatives of the Company and others, and such other documents, certificates, and records as we have deemed necessary or appropriate as a basis for the opinions set forth herein.As to any facts material to the opinions expressed herein that we did not independently establish or verify, we have relied upon statements and representations of officers and other representatives of the Company in the documents identified or otherwise and of public officials. Phoenix
